UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-19608 ARI Network Services, Inc. (Exact name of small business issuer as specified in its charter) WISCONSIN 39-1388360 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11425 W. Lake Park Drive, Milwaukee, Wisconsin53224 (Address of principal executive offices) Issuer's telephone number (414) 973-4300 Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
